Exhibit 10.11

 

as adopted August 10, 2017

as amended November 29, 2017

 

ARTARA THERAPEUTICS, INC.

 

2017 EQUITY INCENTIVE PLAN

 

SECTION 1. Purpose; Definitions. The purposes of this ArTara Therapeutics, Inc.
2017 Equity Incentive Plan (the “Plan”) are to enable ArTara Therapeutics, Inc.
(the “Company”) and its Affiliates to recruit and retain highly qualified
personnel, to provide those personnel with an incentive for productivity and to
provide those personnel with an opportunity to share in the growth and value of
the Company.

 

For purposes of the Plan, the following terms will have the meanings defined
below, unless the context clearly requires a different meaning:

 

(a)            “Affiliate” means, with respect to a Person, a Person that
directly or indirectly controls, is controlled by, or is under common control
with such Person.

 

(b)            “Applicable Law” means the legal requirements relating to the
administration of and issuance of securities under stock incentive plans,
including, without limitation, the requirements of state corporations law,
federal, state and foreign securities law, federal, state and foreign tax law,
and the requirements of any stock exchange or quotation system upon which the
Shares may then be listed or quoted. For all purposes of this Plan, references
to statutes and regulations shall be deemed to include any successor statutes
and regulations, to the extent reasonably appropriate as determined by the
Board.

 

(c)            “Award” means an award of Options, SARs, Restricted Stock or
Restricted Stock Units made under this Plan.

 

(d)            “Award Agreement” means, with respect to any particular Award,
the written document that sets forth the terms of that particular Award.

 

(e)            “Board” means the Board of Directors of the Company, as
constituted from time to time; provided, however, that if the Board appoints one
or more Committees to perform some or all of the Board’s administrative
functions hereunder, references to the “Board” will be deemed to also refer to
the Committee in connection with matters to be performed by that Committee.

 

(f)            “Cause ” means (i) conviction of, or the entry of a plea of
guilty or no contest to, a felony or any other crime that causes the Company or
its Affiliates public disgrace or disrepute, or adversely affects the Company’s
or its Affiliates’ operations, condition (financial or otherwise), prospects or
interests; (ii) participation in any fraud, embezzlement or theft; (iii) gross
negligence or willful misconduct in the course of employment; (iv) alcohol abuse
or use of controlled drugs other than in accordance with a physician’s
prescription; or (v) a material breach of any agreement with or duty owed to the
Company or any of its Affiliates. Notwithstanding the foregoing, if a
Participant and the Company (or any of its Affiliates) have entered into an
employment agreement, consulting agreement or other similar agreement that
specifically defines “cause,” then with respect to such Participant, “Cause”
shall have the meaning defined in that employment agreement, consulting
agreement or other agreement.

 



 

 



 

 

as adopted August 10, 2017

as amended November 29, 2017

 

(g)            “Change in Control” means the occurrence of any of the following,
in one transaction or a series of related transactions: (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act) becoming a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 50% of the
voting power of the Company’s then outstanding securities (provided that, a
transfer of securities by a stockholder to (1) the spouse, children, parents or
siblings of such stockholder (collectively, such stockholder’s “Family
Members”), (2) the estate of such stockholder, or (3) any trust solely for the
benefit of such stockholder and/or any Family Member(s) and of which such
stockholder and/or any such Family Member(s) is the trustee or are the trustees
shall not constitute such a “Change of Control” transaction); (ii) a
consolidation, share exchange, reorganization or merger of the Company resulting
in the stockholders of the Company immediately prior to such event not owning at
least a majority of the voting power of the resulting entity’s securities
outstanding immediately following such event; (iii) the sale or other
disposition of all or substantially all the assets of the Company, (iv) a
liquidation or dissolution of the Company, or (v) any similar event deemed by
the Board to constitute a Change in Control for purposes of this Plan.

 

(h)            “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor thereto.

 

(i)             “Committee” means a committee of one or more individuals
appointed in accordance with Section 2 of the Plan.

 

(j)             “Director” means a member of the Board.

 

(k)            “Disability” means a condition rendering a Participant Disabled.

 

(l)             “Disabled” will have the same meaning as set forth in Section
22(e)(3) of the Code.

 

(m)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(n)           “Fair Market Value” means, as of any date: (i) if the Shares are
not then publicly traded, the value of a Share on that date, as determined by
the Board in its sole and absolute discretion; or (ii) if the Shares are
publicly traded, the closing price for a Share on the principal national
securities exchange on which the Shares are listed or admitted to trading or, if
the Shares are not listed or admitted to trading on any national securities
exchange, but are traded in the over-the-counter market, the closing sale price
of a Share or, if no sale is publicly reported, the average of the closing bid
and asked prices, as furnished by two members of the National Association of
Securities Dealers, Inc. who make a market in the Shares selected from time to
time by the Company for that purpose.

 

(o)            “Incentive Stock Option” means any Option intended to be an
“Incentive Stock Option” within the meaning of Section 422 of the Code.

 

(p)            “Non-Qualified Stock Option” means any Option that is not an
Incentive Stock Option.

 

(q)            “Option” means any option to purchase Shares (including
Restricted Stock, if the Board so determines) granted pursuant to Section 5
hereof.

 

(r)            “Parent” means, in respect of the Company, a “parent corporation”
as defined in Section 424(e) of the Code.

 

(s)            “Participant” means an employee, consultant, Director, or other
service provider of or to the Company or any of its Affiliates to whom an Award
is granted.

 

(t)            “Person” means an individual, partnership, corporation, limited
liability company, trust, joint venture, unincorporated association, or other
entity or association.

 



-2-

 

 

as adopted August 10, 2017

as amended November 29, 2017

 

(u)            “Restricted Stock” means Shares that are subject to restrictions
pursuant to Section 8 hereof.

 

(v)            “Restricted Stock Unit” means a right granted under and subject
to restrictions pursuant to Section 9 hereof.

 

(w)            “SAR” means a stock appreciation right granted under the Plan and
described in Section 6 hereof.

 

(x)            “Shares” means shares of the Company’s Common Stock, par value
$0.01, subject to substitution or adjustment as provided in Section 3(c) hereof.

 

(y)            “Stockholders Agreement” means a shareholders agreement by and
among the Company and its stockholders, which may be adopted, amended, modified
or supplemented from time to time.

 

(z)            “Subsidiary” means, in respect of the Company, a subsidiary
company as defined in Sections 424(f) and (g) of the Code.

 

SECTION 2. Administration. The Plan will be administered by the Board; provided,
however, that the Board may at any time appoint a Committee to perform some or
all of the Board’s administrative functions hereunder; and provided further,
that the authority of any Committee appointed pursuant to this Section 2 will be
subject to such terms and conditions as the Board may prescribe and will be
coextensive with, and not in lieu of, the authority of the Board hereunder.
Subject to the requirements of the Company’s by-laws and certificate of
incorporation (and any other statute, rule, regulation or agreement that governs
the appointment of Board committees), the Board may at any time increase or
decrease the size of the Committee, appoint additional members thereto, remove
members (with or without cause) and fill vacancies however caused.

 

The Board will have full authority to grant Awards under this Plan and determine
the terms of such Awards. Such authority will include, with limitation, the
right to:

 

(a)            select the individuals to whom Awards are granted (consistent
with the eligibility conditions set forth in Section 4);

 

(b)            determine the type of Award to be granted;

 

(c)            determine the number of Shares, if any, to be covered by each
Award;

 

(d)            establish the terms and conditions of each Award;

 

(e)            establish the performance conditions relevant to any Award and
certify whether such performance conditions have been satisfied;

 

(f)            determine whether and under what circumstances an Option may be
exercised without a payment of cash under Section 5(d);

 

(g)            to accelerate the vesting or exercisability of any Award;

 



-3-

 

 

as adopted August 10, 2017

as amended November 29, 2017

 

(h)            to extend the period of time for which an Option or SAR is to
remain exercisable following a Participant’s termination of service, but in no
event beyond the expiration of the term of the Option or SAR; and

 

(i)             to otherwise modify or amend any Award.

 

The Board will have the authority to adopt, alter and repeal such administrative
rules, guidelines and practices governing the Plan as it, from time to time,
deems advisable; to establish the terms and form of each Award Agreement; to
interpret the terms and provisions of the Plan and any Award issued under the
Plan (and any Award Agreement); and to otherwise supervise the administration of
the Plan. The Board may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any Award Agreement in the manner and to the
extent it deems necessary to carry out the intent of the Plan.

 

All decisions made by the Board pursuant to the provisions of the Plan will be
final and binding on all Persons, including the Company and Participants. No
Director will be liable for any good faith determination, act or omission in
connection with the Plan or any Award.

 

SECTION 3. Shares Subject to the Plan.

 

(a)            Shares Subject to the Plan. The Shares to be subject to or
related to Awards under the Plan will be authorized and unissued Shares of the
Company, whether or not previously issued and subsequently acquired by the
Company. The maximum number of Shares that may be issued in respect of Awards
under the Plan is 2,000,000, all of which may be issued in respect of Incentive
Stock Options. The Company will reserve for the purposes of the Plan, out of its
authorized and unissued Shares, such number of Shares.

 

(b)            Effect of the Expiration or Termination of Awards. If and to the
extent that an Option or SAR expires, terminates or is canceled or forfeited for
any reason without having been exercised in full, the Shares associated with
that Option or SAR will again become available for grant under the Plan.
Similarly, if and to the extent an Award of Restricted Stock or Restricted Stock
Units is canceled or forfeited for any reason, the Shares subject to that Award
will again become available for grant under the Plan. Shares withheld in
settlement of a tax withholding obligation associated with an Award, or in
satisfaction of the exercise price payable upon exercise of an Option, will
again become available for grant under the Plan. If any Award or portion thereof
is settled for cash, the Shares attributable for such cash settlement will again
become available for grant.

 

(c)            Other Adjustment. In the event of any recapitalization, stock
split or combination, stock dividend, spin-off, merger, reorganization or other
similar event or transaction affecting the Shares, substitutions or adjustments
will be made by the Board to the aggregate number, class and/or issuer of the
securities that may be issued under the Plan, to the number, class and/or issuer
of securities subject to outstanding Awards, and to the exercise price of
outstanding Options or SARs, in each case in a manner that reflects equitably
the effects of such event or transaction.

 

(d)            Change in Control. Notwithstanding anything to the contrary set
forth in the Plan, upon or in anticipation of any Change in Control, the Board
may, in its sole and absolute discretion and without the need for the consent of
any Participant, take one or more of the following actions contingent upon the
occurrence of that Change in Control:

 

(i)            cause any or all outstanding Awards to become vested and
immediately exercisable (as applicable), in whole or in part;

 



-4-

 

 

as adopted August 10, 2017

as amended November 29, 2017

 

(ii)            cause any outstanding Option to become fully vested and
immediately exercisable for a reasonable period in advance of the Change in
Control and, to the extent not exercised prior to that Change in Control, cancel
that Option upon closing of the Change in Control;

 

(iii)           cancel any unvested Award or unvested portion thereof, with or
without consideration;

 

(iv)           cancel any Option in exchange for a substitute award in a manner
consistent with the principles of Treas. Reg. §1.424-1(a) or any successor rule
or regulation (notwithstanding the fact that the original Award may never have
been intended to satisfy the requirements for treatment as an Incentive Stock
Option);

 

(v)            cancel any Restricted Stock, Restricted Stock Unit or SAR in
exchange for restricted shares, restricted stock units or stock appreciation
rights with respect to the capital stock of any successor corporation or its
parent;

 

(vi)            redeem any Restricted Stock or Restricted Stock Unit for cash
and/or other substitute consideration with value equal to the Fair Market Value
on the date of the Change in Control;

 

(vii)          cancel any SAR in exchange for cash and/or other substitute
consideration with a value equal to: (A) the number of Shares subject to that
SAR, multiplied by (B) the difference, if any, between the Fair Market Value per
Share on the date of the Change in Control and the exercise price of that SAR;
provided, that if the Fair Market Value per Share on the date of the Change in
Control does not exceed the exercise price of any such SAR, the Board may cancel
that SAR without any payment of consideration therefore; and/or

 

(viii)         cancel any Option in exchange for cash and/or other substitute
consideration with a value equal to: (A) the number of Shares subject to that
Option, multiplied by (B) the difference, if any, between the Fair Market Value
per Share on the date of the Change in Control and the exercise price of that
Option; provided, that if the Fair Market Value per Share on the date of the
Change in Control does not exceed the exercise price of any such Option, the
Board may cancel that Option without any payment of consideration therefor.

 

In the discretion of the Board, any cash or substitute consideration payable
upon cancellation of an Award may be subjected to (i) vesting terms
substantially identical to those that applied to the cancelled Award immediately
prior to the Change in Control, or (ii) earn-out, escrow, holdback or similar
arrangements, to the extent such arrangements are applicable to any
consideration paid to stockholders in connection with the Change in Control.

 

SECTION 4. Eligibility. Employees, Directors, consultants, and other individuals
who provide services to the Company or its Affiliates are eligible to be granted
Awards under the Plan; provided, however, that only employees of the Company,
any Parent or a Subsidiary are eligible to be granted Incentive Stock Options.

 

SECTION 5. Options. Options granted under the Plan may be of two types:

(i) Incentive Stock Options or (ii) Non-Qualified Stock Options. Any Option
granted under the Plan will be in such form as the Board may at the time of such
grant approve.

 



-5-

 

 

as adopted August 10, 2017

as amended November 29, 2017

 

The Award Agreement evidencing any Option will incorporate the following terms
and conditions and will contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Board deems appropriate in its
sole and absolute discretion:

 

(a)            Option Price. The exercise price per Share purchasable under an
Option will be determined by the Board and will not be less than 100% of Fair
Market Value on the date of the grant. However, any Incentive Stock Option
granted to any Participant who, at the time the Option is granted, owns, either
directly or within the meaning of the attribution rules contained in Section
424(d) of the Code, stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company, will have an exercise price per
Share of not less than 110% of Fair Market Value per Share on the date of the
grant.

 

(b)            Option Term. The term of each Option will be fixed by the Board,
but no Option will be exercisable more than 10 years after the date the Option
is granted. However, any Incentive Stock Option granted to any Participant who,
at the time such Option is granted, owns, either directly or within the meaning
of the attribution rules contained in Section 424(d) of the Code, stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company, may not have a term of more than five years. No Option may
be exercised by any Person after expiration of the term of the Option.

 

(c)            Exercisability. Options will vest and be exercisable at such time
or times and subject to such terms and conditions as determined by the Board.

 

(d)            Method of Exercise . Subject to the terms of the applicable Award
Agreement, the exercisability provisions of Section 5(c) and the termination
provisions of Section 7, Options may be exercised in whole or in part from time
to time during their term by the delivery of written notice to the Company
specifying the number of Shares to be purchased. Such notice will be accompanied
by payment in full of the purchase price, either by certified or bank check, or
such other means as the Board may accept. Unless otherwise determined by the
Board, in its sole discretion, payment of the exercise price of an Option may be
made in the form of previously acquired Shares based on the Fair Market Value of
the Shares on the date the Option is exercised or through means of a “net
settlement,” whereby the Option exercise price will not be due in cash and where
the number of Shares issued upon such exercise will be equal to: (A) the product
of (i) the number of Shares as to which the Option is then being exercised, and
(ii) the excess, if any, of (a) the then current Fair Market Value over (b) the
Option exercise price, divided by (B) the then current Fair Market Value.

 

No Shares will be issued upon exercise of an Option until full payment therefor
has been made. A Participant will not have the right to distributions or
dividends or any other rights of a stockholder with respect to Shares subject to
the Option until the Participant has given written notice of exercise, has paid
in full for such Shares, if requested, has given the representation described in
Section 13(a) hereof and fulfills such other conditions as may be set forth in
the applicable Award Agreement.

 

(e)            Incentive Stock Option Limitations. In the case of an Incentive
Stock Option, the aggregate Fair Market Value (determined as of the time of
grant) of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year under
the Plan and/or any other plan of the Company, its Parent or any Subsidiary will
not exceed $100,000. For purposes of applying the foregoing limitation,
Incentive Stock Options will be taken into account in the order granted. To the
extent any Option does not meet such limitation, that Option will be treated for
all purposes as a Non-Qualified Stock Option.

 



-6-

 

 

as adopted August 10, 2017

as amended November 29, 2017

 

(f)            Termination of Service. Unless otherwise specified in the
applicable Award Agreement, Options will be subject to the terms of Section 7
with respect to exercise upon or following termination of employment or other
service.

 

(g)            Transferability of Options. Except as may otherwise be
specifically determined by the Board with respect to a particular Option: (i) no
Option will be transferable by the Participant other than by will or by the laws
of descent and distribution, and (ii) during the Participant’s lifetime, an
Option will be exercisable only by the Participant (or, in the event of the
Participant’s Disability, by his personal representative).

 

SECTION 6. Stock Appreciation Rights.

 

(a)            Nature of Award. Upon the exercise of a SAR, its holder will be
entitled to receive an amount equal to the excess (if any) of: (i) the Fair
Market Value of the Shares covered by such SAR as of the date such SAR is
exercised, over (ii) the Fair Market Value of the Shares covered by such SAR as
of the date such SAR was granted. Such amount may be paid in either cash and/or
Shares, as determined by the Board in its sole and absolute discretion.

 

(b)            Terms and Conditions. The Award Agreement evidencing any SAR will
incorporate the following terms and conditions and will contain such additional
terms and conditions, not inconsistent with the terms of the Plan, as the Board
deems appropriate in its sole and absolute discretion:

 

(i)            Term of SAR. Unless otherwise specified in the Award Agreement,
the term of a SAR will be ten years.

 

(ii)            Exercisability. SARs will vest and become exercisable at such
time or times and subject to such terms and conditions as will be determined by
the Board at the time of grant.

 

(iii)           Method of Exercise. Subject to terms of the applicable Award
Agreement, the exercisability provisions of Section 6(b)(ii) and the termination
provisions of Section 7, SARs may be exercised in whole or in part from time to
time during their term by delivery of written notice to the Company specifying
the portion of the SAR to be exercised.

 

(iv)            Termination of Service. Unless otherwise specified in the Award
Agreement, SARs will be subject to the terms of Section 7 with respect to
exercise upon termination of employment or other service.

 

(v)            Non-Transferability. Except as may otherwise be specifically
determined by the Board with respect to a particular SAR: (A) SARs may not be
sold, pledged, assigned, hypothecated, gifted, transferred or disposed of in any
manner either voluntarily or involuntarily by operation of law, other than by
will or by the laws of descent or distribution, and (B) during the Participant’s
lifetime, SARs will be exercisable only by the Participant (or, in the event of
the Participant’s Disability, by his personal representative).

 

SECTION 7. Termination of Service. Unless otherwise specified with respect to a
particular Option or SAR in the applicable Award Agreement or otherwise
determined by the Board, any portion of an Option or SAR that is not exercisable
upon termination of service will expire immediately and automatically upon such
termination and any portion of an Option or SAR that is exercisable upon
termination of service will expire on the date it ceases to be exercisable in
accordance with this Section 7.

 



-7-

 

 

as adopted August 10, 2017

as amended November 29, 2017

 

(a)            Termination by Reason of Death. If a Participant’s service with
the Company or any Affiliate terminates by reason of death, any Option or SAR
held by such Participant may thereafter be exercised, to the extent it was
exercisable at the time of his or her death or on such accelerated basis as the
Board may determine at or after grant, by the legal representative of the estate
or by the legatee of the Participant under the will of the Participant, for a
period expiring (i) at such time as may be specified by the Board at or after
grant (not less than 6 months), or (ii) if not specified by the Board, then 12
months from the date of death, or (iii) if sooner than the applicable period
specified under (i) or (ii) above, upon the expiration of the stated term of
such Option or SAR.

 

(b)            Termination by Reason of Disability. If a Participant’s service
with the Company or any Affiliate terminates by reason of Disability, any Option
or SAR held by such Participant may thereafter be exercised by the Participant
or his personal representative, to the extent it was exercisable at the time of
termination, or on such accelerated basis as the Board may determine at or after
grant, for a period expiring (i) at such time as may be specified by the Board
at or after grant (not less than 6 months), or (ii) if not specified by the
Board, then 12 months from the date of termination of service, or (iii) if
sooner than the applicable period specified under (i) or (ii) above, upon the
expiration of the stated term of such Option or SAR.

 

(c)            Cause. If a Participant’s service with the Company or any
Affiliate is terminated for Cause: (i) any Option or SAR, or portion thereof,
not already exercised will be immediately and automatically forfeited as of the
date of such termination, and (ii) any Shares for which the Company has not yet
delivered share certificates will be immediately and automatically forfeited and
the Company will refund to the Participant the Option exercise price paid for
such Shares, if any.

 

(d)            Other Termination. If a Participant’s service with the Company or
any Affiliate terminates for any reason other than death, Disability or Cause,
any Option or SAR held by such Participant may thereafter be exercised by the
Participant, to the extent it was exercisable at the time of such termination,
or on such accelerated basis as the Board may determine at or after grant, for a
period expiring (i) at such time as may be specified by the Board at or after
grant (not less than 30 days), or (ii) if not specified by the Board, then 90
days from the date of termination of service, or (iii) if sooner than the
applicable period specified under (i) or (ii) above, upon the expiration of the
stated term of such Option or SAR.

 

SECTION 8. Restricted Stock.

 

(a)            Issuance. Restricted Stock may be issued either alone or in
conjunction with other Awards. The Board will determine the time or times within
which Restricted Stock may be subject to forfeiture, and all other conditions of
such Awards. The purchase price for Restricted Stock may, but need not, be zero.
The prospective recipient of an Award of Restricted Stock will not have any
rights with respect to such Award, unless and until such recipient has delivered
to the Company an executed Award Agreement and has otherwise complied with the
applicable terms and conditions of such Award.

 

(b)            Certificates. Any share certificate issued in connection with an
Award of Restricted Stock will be registered in the name of the Participant
receiving the Award, and will bear the following legend and/or any other legend
required by this Plan, the Award Agreement, the Stockholders Agreement or by
Applicable Law:

 



-8-

 

 

as adopted August 10, 2017

as amended November 29, 2017

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE

SHARES REPRESENTED HEREBY ARE SUBJECT TO THE

TERMS    AND    CONDITIONS OF THE ARTARA

THERAPEUTICS, INC. 2017 EQUITY INCENTIVE PLAN AND

AN AWARD AGREEMENT ENTERED INTO BETWEEN THE

PARTICIPANT AND ARTARA THERAPEUTICS, INC. COPIES

OF THAT PLAN AND AGREEMENT ARE ON FILE IN THE

PRINCIPAL OFFICES OF ARTARA THERAPEUTICS, INC. AND

WILL BE MADE AVAILABLE TO THE HOLDER OF THIS

CERTIFICATE WITHOUT CHARGE UPON REQUEST TO THE

SECRETARY OF ARTARA THERAPEUTICS, INC.

 

Share certificates evidencing Restricted Stock will be held in custody by the
Company or in escrow by an escrow agent until the restrictions thereon have
lapsed. As a condition to any Award of Restricted Stock, the Participant may be
required to deliver to the Company a share power, endorsed in blank, relating to
the Shares covered by such Award.

 

(c)            Restrictions and Conditions. The Award Agreement evidencing the
grant of any Restricted Stock will incorporate the following terms and
conditions and such additional terms and conditions, not inconsistent with the
terms of the Plan, as the Board deems appropriate in its sole and absolute
discretion:

 

(i)            During a period commencing with the date of an Award of
Restricted Stock and ending at such time or times as specified by the Board (the
“Restriction Period”), the Participant will not be permitted to sell, transfer,
pledge, assign or otherwise encumber Restricted Stock awarded under the Plan.
The Board may condition the lapse of restrictions on Restricted Stock upon the
continued employment or service of the recipient, the attainment of specified
individual or corporate performance goals, or such other factors as the Board
may determine, in its sole and absolute discretion.

 

(ii)            Except as provided in this paragraph (ii) or the applicable
Award Agreement, once the Participant has been issued a certificate or
certificates for Restricted Stock or the Restricted Stock has been issued in the
Participant’s name by book-entry registration, the Participant will have, with
respect to the Restricted Stock, the right to vote the Shares, but will not have
the right to receive any cash distributions or dividends prior to the lapse of
the Restriction Period unless otherwise provided under the applicable Award
Agreement or as determined by the Board. If any cash distributions or dividends
are payable with respect to the Restricted Stock, the Board, in its sole
discretion, may require the cash distributions or dividends to be subjected to
the same Restriction Period as is applicable to the Restricted Stock with
respect to which such amounts are paid, or, if the Board so determines,
reinvested in additional Restricted Stock to the extent Shares are available
under Section 3(a) of the Plan. A Participant shall not be entitled to interest
with respect to any dividends or distributions subjected to the Restriction
Period. Any distributions or dividends paid in the form of securities with
respect to Restricted Stock will be subject to the same terms and conditions as
the Restricted Stock with respect to which they were paid, including, without
limitation, the same Restriction Period.

 

(iii)           Subject to the provisions of the applicable Award Agreement or
as otherwise determined by the Board, if a Participant’s service with the
Company and its Affiliates terminates prior to the expiration of the applicable
Restriction Period, the Participant’s Restricted Stock that then remains subject
to forfeiture will then be forfeited automatically.

 

(iv)           If and when the Restriction Period expires without a prior
forfeiture of the Restricted Stock subject to such Restriction Period (or if and
when the restrictions applicable to Restricted Stock are removed pursuant to
Section 3(d) or otherwise), any certificates for such Shares will be replaced
with new certificates, without the restrictive legends described in

 



-9-

 

 

as adopted August 10, 2017

as amended November 29, 2017

 

Section 8(b) applicable to such lapsed restrictions, and such new certificates
will be delivered to the Participant, the Participant’s representative (if the
Participant has suffered a Disability), or the Participant’s estate or heir (if
the Participant has died).

 

SECTION 9. Restricted Stock Units. Subject to the other terms of the Plan, the
Board may grant Restricted Stock Units to eligible individuals and may impose
conditions on such units as it deems appropriate. Each Restricted Stock Unit
shall be evidenced by an Award Agreement in the form that is approved by the
Board and that is not inconsistent with the terms and conditions of the Plan.
Each Restricted Stock Unit will represent a right to receive from the Company,
upon fulfillment of any applicable conditions, one Share (or, if so determined
by the Board, an amount in cash equal to the Fair Market Value at the time of
settlement) . All other terms governing Restricted Stock Units, such as vesting,
time and form of payment and termination of units shall be set forth in the
applicable Award Agreement. The Participant shall not have any shareholder
rights with respect to the Shares subject to a Restricted Stock Unit Award until
that Award vests and the Shares are actually issued thereunder. A Participant
will not be permitted to sell, transfer, pledge, assign or otherwise encumber
Restricted Stock Units awarded under the Plan. Subject to the provisions of the
applicable Award Agreement or as otherwise determined by the Board, if a
Participant’s service with the Company terminates prior to the Restricted Stock
Unit Award vesting, the Participant’s Restricted Stock Units that then remain
subject to forfeiture will then be forfeited automatically.

 

SECTION 10. Amendments and Termination. The Board may amend, alter or
discontinue the Plan at any time. However, except as otherwise provided in
Section 3, no amendment, alteration or discontinuation will be made which,
without the approval of such amendment in accordance with any requirements under
Section 25102(o) of the California Corporations Code in a manner consistent with
Treas. Reg. § 1.422-3 (or any successor provision), would: (i) increase the
total number of Shares reserved for issuance hereunder, or (ii) change the
persons or class of persons eligible to receive Awards.

 

SECTION 11. Conditions Upon Grant of Awards and Issuance of Shares.

 

(a)            The implementation of the Plan, the grant of any Award and the
issuance of Shares in connection with the issuance, exercise or vesting of any
Award made under the Plan shall be subject to the Company’s procurement of all
approvals and permits required by regulatory authorities having jurisdiction
over the Plan, the Awards made under the Plan and the Shares issuable pursuant
to those Awards.

 

(b)            No Shares shall be issued or delivered under the Plan unless and
until there shall have been compliance with all applicable requirements of
Applicable Law, including the filing and effectiveness of required notices or
registration statements, and with all applicable listing requirements of any
stock exchange on which Shares are then listed for trading.

 

SECTION 12. Liability of Company.

 

(a)            Inability to Obtain Authority. If the Company cannot, by the
exercise of commercially reasonable efforts, obtain authority from any
regulatory body having jurisdiction for the sale of any Shares under this Plan,
and such authority is deemed by the Company’s counsel to be necessary to the
lawful issuance of those Shares, the Company will be relieved of any liability
for failing to issue or sell those Shares.

 

(b)            Grants Exceeding Allotted Shares. If Shares subject to an Award
exceed, as of the date of grant, the number of Shares which may be issued under
the Plan without additional shareholder approval, that Award will be contingent
with respect to such excess Shares, on the effectiveness under Applicable Law of
a sufficient increase in the number of Shares subject to this Plan.

 



-10-

 

 

as adopted August 10, 2017

as amended November 29, 2017

 

(c)            Rights of Participants and Beneficiaries. The Company will pay
all amounts payable under this Plan only to the applicable Participant (or any
beneficiary duly designated under the terms of this Plan or the applicable
Award). The Company will not be liable for the debts, contracts, or engagements
of any Participant or his or her beneficiaries, and cash payable or Shares
issuable under this Plan may not be taken in execution by attachment or
garnishment, or by any other legal or equitable proceeding while in the hands of
the Company.

 

SECTION 13. General Provisions.

 

(a)            The Board may require each Participant to represent to and agree
with the Company in writing that the Participant is acquiring securities of the
Company for investment purposes and without a view to distribution thereof and
as to such other matters as the Board believes are appropriate. Any certificate
evidencing an Award and any securities issued pursuant thereto may include any
legend which the Board deems appropriate to reflect any restrictions on transfer
and compliance with Applicable Law.

 

(b)            All certificates for Shares or other securities delivered under
the Plan will be subject to such share-transfer orders and other restrictions as
the Board may deem advisable under the rules, regulations and other requirements
of the Securities Act of 1933, as amended, the Exchange Act, any stock exchange
upon which the Shares are then listed, and any other Applicable Law, and the
Board may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions.

 

(c)            Neither the adoption of the Plan nor the execution of any
document in connection with the Plan will: (i) confer upon any employee or other
service provider of the Company or an Affiliate any right to continued
employment or engagement with the Company or such Affiliate, or (ii) interfere
in any way with the right of the Company or such Affiliate to terminate the
employment or engagement of any of its employees or other service providers at
any time.

 

(d)            No later than the date as of which an amount first becomes
includible in the gross income of the Participant for federal income tax
purposes with respect to any Award under the Plan, the Participant will pay to
the Company, or make arrangements satisfactory to the Company regarding the
payment of, any federal, state or local taxes of any kind required by law to be
withheld with respect to such amount. Unless otherwise determined by the Board,
the minimum required withholding obligations may be settled with Shares,
including Shares that are part of the Award that gives rise to the withholding
requirement. The obligations of the Company under the Plan will be conditioned
on such payment or arrangements and the Company will have the right to deduct
any such taxes from any payment of any kind otherwise due to the Participant.

 

SECTION 14. Effective Date of Plan. The Plan will become effective on the date
that it is duly approved by the Company’s stockholders.

 

SECTION 15. Term of Plan. The Plan will continue in effect until the 10th
anniversary of the date it is adopted by the Board, provided that an Award
granted prior to such 10th anniversary may extend beyond that date in accordance
with its terms.

 

SECTION 16. Invalid Provisions. In the event that any provision of this Plan is
found to be invalid or otherwise unenforceable under any Applicable Law, such
invalidity or unenforceability will not be construed as rendering any other
provisions contained herein as invalid or unenforceable, and all such other
provisions will be given full force and effect to the same extent as though the
invalid or unenforceable provision was not contained herein.

 



-11-

 

 

as adopted August 10, 2017

as amended November 29, 2017

 

SECTION 17. Governing Law. The Plan and all Awards granted hereunder will be
governed by and construed in accordance with the laws and judicial decisions of
the State of Delaware, without regard to the application of the principles of
conflicts of laws.

 

SECTION 18. Board Action. Notwithstanding anything to the contrary set forth in
the Plan, any and all actions of the Board taken under or in connection with the
Plan and any agreements, instruments, documents, certificates or other writings
entered into, executed, granted, issued and/or delivered pursuant to the terms
hereof, will be subject to and limited by any and all votes, consents,
approvals, waivers or other actions of all or certain stockholders of the
Company or other persons required by:

 

(a)            the Company’s Certificate of Incorporation (as the same may be
amended and/or restated from time to time);

 

(b)            the Company’s Bylaws (as the same may be amended and/or restated
from time to time); and

 

(c)            any other agreement, instrument, document or writing now or
hereafter existing, between or among the Company and its stockholders (as the
same may be amended from time to time).

 

SECTION 19. Notices. Any notice to be given to the Company pursuant to the
provisions of this Plan must be given in writing and addressed, if to the
Company, to its principal executive office to the attention of its Chief
Financial Officer (or such other Person as the Company may designate in writing
from time to time), and, if to a Participant, to the address contained in the
Company’s personnel files, or at such other address as that Participant may
hereafter designate in writing to the Company. Any such notice will be deemed
duly given: if delivered personally or via recognized overnight delivery
service, on the date and at the time so delivered; if sent via telecopier or
email, on the date and at the time telecopied or emailed with confirmation of
delivery; or, if mailed, on the date of delivery reflected on a certified mail
receipt.

 



-12-

 